        Case 9:19-cr-00033-DLC Document 92 Filed 04/23/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

UNITED STATES OF AMERICA,                          CR 19–33–M–DLC

                    Plaintiff,

vs.                                                      ORDER

PATRICK RYAN O’LEARY,

                     Defendant.

      Pursuant to this Court’s April 13, 2020 Order (Doc. 90), Defendant Patrick

Ryan O’Leary has filed a status report and now moves to withdraw his previous

request for compassionate release. (Doc. 91.) Good cause supports the motion.

      Accordingly, IT IS ORDERED that the motion (Doc. 91) is GRANTED. IT

IS FURTHER ORDERED that O’Leary’s Renewed Motion to Reduce Sentence

(Doc. 87) and his brief in support (Doc. 88) are WITHDRAWN WITHOUT

PREJUDICE.

      DATED this 23rd day of April, 2020.
